The complaint alleges that the plaintiffs were legally entitled to the office of County Board of Education of Chatham County, under act 1897, ch. 108, but were wrongfully ousted by the defendants claiming to act as the County Board of School Directors for the county, under Acts of 1899, chs. 374 and 732. That the legislation of 1899 did not repeal the legislation of 1897 upon the subject, but was merely amendatory thereof, and that they are still entitled to their office upon one or the other of the two boards.
The answers relies upon the authority of the Acts of 1899, chs. 374 and 732, and their election thereunder by the Legislature, for their right to the office of County Board of School Directors for Chatham County.
His Honor, upon the pleadings, rendered judgment in favor      (333) of defendants. Plaintiffs appealed.
FAIRCLOTH, C. J., writes the opinion of the Court.
CLARK, J., writes dissenting opinion.
The facts in this case present the same question as that in Dalby v.Hancock, at this term, and this must be governed by the same principle announced in that case. The same legislative acts are relied upon by the defendants.
We were favored with an argument to the effect that the plaintiffs have no property in the office of the Board of Education, because the board is a public corporation, and, therefore, under the control of the Legislature, and Mills v. Williams, 33 N.C. 558, was cited in its support. In that case the facts were: That the Legislature in 1846 established a new county by the name of Polk. The county officers were elected and entered on the duties of their respective offices, including the sheriff. Before their terms expired the Legislature repealed the act establishing the county, and, after the repealing act, the sheriff arrested the plaintiff under process, and was sued for an assault, the sheriff insisting that the repeal was unconstitutional and that his office still continued. The Court held that the county was a corporation, established by the Legislature for the benefit of the public, and that there was no feature of a contract in it, as there is in private corporations chartered by the Legislature. It follows as a sequence that when the county was destroyed or abolished by the repealing act, all the county offices went with it, as they were merely incidental provisions for the public welfare. This is the doctrine of all the cases *Page 234 
(334)  from Hoke v. Henderson to the present time i. e., when the office is abolished, out and out, the officer is left without an official habitation, but when the office is continued with the same duties and even some additional duties although under a different name of the office, the original owner of the office is entitled to it as his property. In the case before us, the act establishing the office is not repealed but only amended, and therein the analogy fails.
Reversed.
CLARK, J., dissents for reasons given in the dissenting opinions inGreene v. Owen and Abbott v. Beddingfield, at this term.
The County Board of Education of Chatham County was a quasi corporation, or municipal corporation, and the matter of its management and control was a matter fully within the powers of the Legislature, by virtue of the necessities arising from the exercise of sovereignty, by a long line of decisions in this State, and lastly by the express provisions of the Constitution. Article VII, sec. 14 and Art. VIII, sec. 1.